Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s Comment
The instant application is a continuation of U.S. patent application No. 15364029, now U.S. Patent No. 10528266.
The eTerminal Disclaimer filed on March 15, 2021 has been electronically approved. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 7-12 of Applicant’s remarks filed on December 15, 2020. 

Response to Arguments
Applicant’s remark, see page 8, filed March 15, 2021 with respect to the nonstatutory double patenting rejection has been considered.  Due to the filing of eTerminal Disclaimer, the nonstatutory double patenting rejection of claims 1-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454